Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “a spindle carrier, being arranged on or at a height of the spindle carrier portion of the machine frame, supporting a main spindle”. Although “a spindle carrier, being arranged on the spindle carrier portion of the machine frame” is clear, the alternative part of the claim “a spindle carrier, being arranged on or at a height of the spindle carrier portion of the machine frame” is not clear to the Examiner. How is it arranged “at a height of the spindle carrier portion”? Is it on it at that height if so arranged how? 
Claim 2 recites “wherein the overhanging inclination angle is in the range between 300 and 330 degrees. How is that measured Examiner understands this angle to be Y1 below and from that it is not clear how it can be in the range between 300 and 330 degrees when it is clearly much less than 270 degrees. For the purpose of this Office Action, Examiner reads the s as an inclination angle less than 270 degrees.

[AltContent: textbox (Y1)][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    539
    515
    media_image1.png
    Greyscale


Claim 9 recites “the counter-spindle carrier supports a spindle slide supporting the counter spindle for driving a movement of the counter spindle transverse or perpendicular with respect to the spindle axes“. It is not clear to the Examiner, especially looking at the disclosure of figure 3, how the counter-spindle that is in line with the main spindle AND holds the opposite end of the workpiece held by the main spindle would move transverse or perpendicular with respect to the spindle axes., Especially when the main spindle is stationary. Wouldn’t the worekpiece warp/bend in a manner that is dangerous when cutting as well as non functional.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakai et al. (US Pub. No. 2010/0251863).
Regarding claim 1, Sakai discloses a machine tool, comprising: a machine frame having an upper tool carrier support portion (38), a lower tool carrier support portion (42) and a spindle carrier portion (P: see below.i.e. portion of A) arranged between the upper and lower tool carrier support portions (figures 1 and 3), a spindle carrier (32), being arranged on or at a height of the spindle carrier portion (P) of the machine frame, 
Regarding claim 2, Sakai discloses wherein the lower side-surface (LS) of the lower tool carrier support portion (42) is inclined at an overhanging inclination angle (B: see above) that is less than 270 degrees.


[AltContent: connector][AltContent: textbox (A)][AltContent: ][AltContent: connector][AltContent: textbox (P)]
    PNG
    media_image2.png
    463
    576
    media_image2.png
    Greyscale



[AltContent: connector][AltContent: connector][AltContent: textbox (US)][AltContent: arrow][AltContent: ][AltContent: textbox (B)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (LS)][AltContent: arrow]
    PNG
    media_image3.png
    663
    627
    media_image3.png
    Greyscale

[AltContent: textbox (A)][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: textbox (L)][AltContent: arrow]
Regarding claim 3, Sakai discloses wherein an upper side-surface (US) of the upper tool carrier support portion (38), to which the one or more tool carriers are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 7-9 is are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US Pub. No. 2010/0251863) in view of Schreiber et al. (US Pub. No. 6,732,618)
Sakai discloses the claimed subject matter as set forth in the rejection above. Sakaidoes not disclose having a counter-spindle carrier being arranged on the spindle carrier portion of the machine frame, supporting a counter spindle facing the main spindle Schreiber discloses a machine tool, comprising: a machine frame having an upper tool carrier support portion (29a), a lower tool carrier support portion (29c) and a 
Regarding claim 9, Examiner takes Official notice that it is old and well known to add supporting slides to spindles to add versatility to the movement of the workpiece for better cut (assuming the main spindle also has similar movement arrangements that can function in unison to avoid workpiece being warpped/bent).
Allowable Subject Matter
Claims 4-6 and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note: In the response Applicant addressed claims 1 and 9, however it is still not clear. Please see 112 rejection above. Also regarding claim 9, the referred portion of the Specification (page 10) does not address the “transverse or perpendicular” language that is making the claim unclear to the Examiner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm (Mondays and Wednesday-Friday). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sunil K. Singh can be reached on (571) 272-3460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        3/23/21